UNITED STATES COURT OF APPEALS
Filed 9/11/96
                           FOR THE TENTH CIRCUIT



    LENA M. HASLERIG,

              Plaintiff-Appellant,

    v.                                                 No. 95-5225
                                                  (D.C. No. 94-C-237-W)
    SHIRLEY S. CHATER, Commissioner                    (N.D. Okla.)
    of Social Security, *

              Defendant-Appellee.




                           ORDER AND JUDGMENT **



Before TACHA, ALDISERT, *** and BALDOCK, Circuit Judges.



*
       Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. Pursuant to Fed. R. App. P. 43(c), Shirley S.
Chater, Commissioner of Social Security, is substituted for Donna E. Shalala,
Secretary of Health and Human Services, as the defendant in this action.
Although we have substituted the Commissioner for the Secretary in the caption,
in the text we continue to refer to the Secretary because she was the appropriate
party at the time of the underlying decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
***
      Honorable Ruggero J. Aldisert, Senior Circuit Judge, United States Court
of Appeals for the Third Circuit, sitting by designation.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Petitioner Lena M. Haslerig appeals from the district court’s order

affirming the decision of the Secretary of Health and Human Services denying her

application for supplemental income benefits under the Social Security Act.

Agency regulations establish a five-step sequential analysis to evaluate disability

claims. See Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir.

1988)(describing five steps in detail). Here, the administrative law judge (ALJ)

reached step four of the evaluation, concluding that claimant could return to her

past relevant work. Our jurisdiction over this appeal arises under 42 U.S.C.

§ 405(g) and 28 U.S.C. § 1291. Our review of the agency’s decision is limited to

determining whether the decision is supported by substantial evidence and

whether the correct legal standards were applied. Castellano v. Secretary of

Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994).

      On appeal, claimant contends that 1) her past relevant work did not include

her work as a cook, 2) the ALJ erred in determining that claimant could perform

her past relevant work as a housekeeper, and 3) the Appeals Council improperly

                                         -2-
weighed the opinion of claimant’s treating physician, Dr. Davis, submitted after

the ALJ’s decision.

      Our review of the record on appeal, together with the parties’ briefs, leads

us to conclude that substantial evidence supports the ALJ’s conclusion that

claimant is not disabled under the Social Security Act. Claimant’s third issue

regarding Dr. Davis’s opinion, was not presented to the district court. That issue

is waived, and we will not consider it on appeal. See Crow v. Shalala, 40 F.3d

323, 324 (10th Cir. 1994). The judgment of the United States District Court for

the Northern District of Oklahoma is AFFIRMED.



                                                    Entered for the Court



                                                    Deanell Reece Tacha
                                                    Circuit Judge




                                        -3-